internal_revenue_service number release date index number ---------------------- ------------------------------------------------------ --------------------- ----------------------------------------- ------------------------ in re ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no-------------- --------- telephone number ---------------------- refer reply to cc psi b04 plr-104272-15 date june legend grantor_trust son grandchild grandchild grandchild grandchild date date date x trustee foundation court state statute dear -------------- ----------------------------------- ---------------------------------------- ------------------------ --------------------------------- ---------------------------------------------------- --------------------------------------------------------------- -------------------------------------------------------------- ----------------------------------------------------------- ------------------------ --------------------------- ------------------- ---- ---------------------- ----------------------------------------------- --------------------------------------- ---------------------------------------------------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings on the gift and generation- skipping transfer gst tax consequences of the proposed modifications of a_trust plr-104272-15 facts the facts submitted and representations made are as follows under article iv of grantor’s will executed on date grantor created a testamentary_trust trust for the primary benefit of son and his descendants grantor died on date1 a date prior to date survived by son son ha sec_4 living children grandchild grandchild grandchild and grandchild a bank is the trustee trustee of trust article vi sec_4 of trust provides that upon grantor’s death trustee will divide trust property into equal shares one share for each child of grantor and one share for the living descendants collectively of each deceased child of grantor each share set_aside for the descendants of a deceased child will be divided into portions for such descendants per stirpes each such share set_aside for a living child and each portion set_aside for a descendant of a deceased child will constitute a separate trust and the records of trustee shall be kept accordingly each such trust shall be known by the name of my child or their descendant for whom it was set_aside and who shall be the primary beneficiary of such trust referred to as the beneficiary of his or her trust article vi sec_4 of trust provides that trustee will distribute so much of the income and principal of each trust to the beneficiary of the trust and or their descendants as the trustee determines in the trustee’s absolute discretion trustee has full discretion to distribute more or less or none or all of a child’s trust to such child in determining what distributions are to be made from each trust trustee may consider possible income_tax savings as well as other considerations in addition to the distributions provided for under this section trustee may in the trustee’s sole discretion distribute to foundation any income of the trusts created under article iv which is not distributed to a beneficiary or the descendants of a beneficiary and it is grantor’s desire that trustee make such distributions of the excess income each year so long as the security of my descendants is not impaired article vi sec_4 of trust provides that at son’s death all trust income and principal remaining in trust is to be divided equally among son’s then-living descendants per stirpes and held in a separate trust for the benefit of each such descendant until the termination of trust article vii section of trust provides that trust is to terminate not later than one day prior to the date twenty-one years after the date of death of the last to survive of grantor’s father’s descendants who were living at the date of the creation of trust upon termination all undistributed_income and principal of trust is to be distributed to foundation grandchildren were living at grantor’s death son is currently x years old all grandchildren are adults trustee began serving as trustee on date trustee has made distributions from trust in each year in plr-104272-15 which it has served as trustee in recent years grandchildren have had differing investment goals and personal financial needs as a result the level of distributions to grandchildren has been significantly disproportionate and trustee anticipates that this will continue in the future under trust terms at son’s death the assets of trust are to be divided equally and distributed to separate trusts one for each grandchild per stirpes trustee intends to file a petition in court requesting that the court judicially modify trust to divide trust into four equal trusts resulting trusts one for the benefit of each grandchild per stirpes each resulting trust would continue to provide for son the division would be accomplished by a pro_rata division of each trust asset the modification would also clarify that distributions to son are to be borne equally by each resulting trust and that trustee is not required to give preferential treatment as between son and son’s descendants when making distributions trustee would continue to act as the sole trustee of each resulting trust the dispositive terms of the resulting trusts would be identical to the dispositive terms of trust except that the distributees of income and principal of each resulting trust would be limited to son and grandchild’s family line for whom the resulting trust is established state statute provides that on the petition of a trustee or a beneficiary a court may order that the terms of the trust be modified or that the trustee be directed to do acts that are not authorized under the terms of the trust if because of circumstances not known to or anticipated by the settlor the order will further the purposes of the trust or modification of administrative nondispositive terms of the trust is necessary or appropriate to prevent waste or avoid impairment of the trust's administration you have requested the following rulings that the proposed modifications to trust will not cause trust to lose its grandfathered status as exempt from gst tax under chapter of the internal_revenue_code that the proposed division of trust and pro_rata allocation of each trust asset among the resulting trusts will not constitute a transfer by any trust_beneficiary that will be subject_to federal gift_tax ruling sec_2601 imposes a tax on each generation skipping transfer under section b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax plr-104272-15 shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if b the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust trust was irrevocable prior to date and it is represented that there have been no additions constructive or otherwise to trust after that date accordingly trust is exempt from the generation-skipping_transfer_tax based on the facts presented and representations made we conclude that provided the appropriate court issues an order approving the modifications of trust discussed above the modifications will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modifications and division in addition the modifications of trust will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly plr-104272-15 based on the facts submitted and the representations made the modifications of trust will not cause trust or resulting trusts for the benefit of son grandchild grandchild grandchild and grandchild to be subject_to the generation-skipping_transfer_tax imposed by chapter of the internal_revenue_code ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the resulting trusts will have substantially the same interests after the proposed division of trust that they had as beneficiaries under trust because the beneficial interests rights and expectancies of the beneficiaries are substantially the same both before and after the proposed division of trust no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the division of trust as described above will not result in a transfer by any beneficiary of trust or the resulting trusts that will be subject_to federal gift_tax under sec_2501 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-104272-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ___________________ melissa c liquerman chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
